Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 



Response to Arguments

	Applicant argues: “The Office Action asserts that Wischhusen “teaches including location information of the first device along with user ID and password” This statement appears to be incorrect….Tracking a location is not seen to be the same as receiving a location. Moreover, Wischhusen teaches that tracking of the location happens “once the user has been legitimized (after the user has been authenticated). Thus, Wischhusen is not seen to disclose….receiving authentication information including a location. (Remarks pg. 8).”
	The Examiner respectfully disagrees. Applicant’s own specification recites “a determination is made whether the mobile client is an acceptable geolocation based on the geolocation provided by the mobile client as part of the authentication information. If the mobile client is an acceptable geolocation, such as within a certain range of a medical device….then the process proceeds (Paragraph [0045]).”
	Similarly Wischhusen in page 3 teaches “a doctor making use of the medical device by means of a mobile device may be enabled to enter a command into the medical device only when he is in close proximity to the medical device.”

	Applicant’s arguments regarding tracking the location after the user has been authenticated is not relevant as there is no requirement in the claim what order the authentication information associated with a first user and the location information is received.
	The remaining arguments are derived from the same above and unpersuasive for a similar rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7, 9, 16-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Waniss (US 2011/0081888) in view of WISCHHUSEN (WO 2005/110208)


Regarding Claim 1,

Waniss (US 2011/0081888) teaches a system for controlling a medical device using a software application on a mobile device, the system comprising:
a memory comprising instructions; a processor configured to execute the instructions to: 
receive from a software application operating on a mobile device remote from the processor and server, authentication information (Paragraph [0021] teaches application software running on the MCD which is remote from the processor and server)
request to control access to the medical device by a second user, (Paragraph [0036] teaches adding caregivers (i.e. second users) and permitting caregivers to remotely monitor and control a medical device) 
send an instruction, via a server, to the medical device based on the first user request; and provide to the software application on the mobile device for display a result of the authorization for the first user (Figure 5, 515, 525, Fig 6, 615, 625 and associated text), Waniss does not explicitly teach Receive authentication information including the location of the mobile device, the authentication information being associated with the first user
determine, based on the location of the mobile device, whether the mobile device is in an acceptable location for authorization to the medical device, and that the first user is authorized to control access to the medical device; 
receive, from the mobile device, when the mobile device is determined to be in the acceptable location and when the first user is determined to be authorized to control access to the medical device 

WISCHHUSEN (WO 2005/110208) teaches 
Receive authentication information including the location of the mobile device, the authentication information being associated with the first user (pg. 3-4 teaches including location information of the first device along with user ID and password)
determine, based on the location of the mobile device, whether the mobile device is in an acceptable location for authorization to the medical device, and that the first user is authorized to control access to the medical device; 
receive, from the mobile device, when the mobile device is determined to be in the acceptable location and when the first user is determined to be authorized to control access to the medical device, a request by the first user ( “a doctor making use of the medical device by means of a mobile device may be enabled to enter a command into the medical device only when he is in close proximity to the medical device” pg. 3)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the mobile device of Waniss to include receiving location information 
The motivation is to prevent mistaken usage of the medical device in the absence of a user or an operator (pg. 3 of Wischhusen)


Regarding Claim 2,

Waniss and Wischhusen teaches the system of claim 1. Waniss teaches wherein the processor is further configured to execute the instructions to: receive at and from the medical device an outcome of the instruction, wherein the result of the instruction comprises information on the outcome of the instruction (Figure 6, 625 and associated text).  

Regarding Claim 3,

Waniss and Wischhusen teaches the system of claim 1. Wischhusen teaches wherein the memory further comprises a database for tracking the medical device, and wherein the processor is further configured to execute the instructions to update the database based on at least one of the request received from the mobile device or the outcome of request received from the medical device (pg. 11 teaches updating (i.e. writing) the database as a control command responsive to a request received from the device)

Regarding Claim 4,

Waniss and Wischhusen teaches the system of claim 1 but does not explicitly teach wherein the first user request from the software application on the mobile device is to query multiple medical devices, wherein at least two of the medical devices are located in different geographical locations.  
It would have been obvious to modify the caretaker device of Waniss to query at least two medical devices located in different geographic locations and the results would be predictable (i.e. the remote caretaker device of Waniss operates two medical devices in different locations)

Regarding Claim 5,

Waniss and Wischhusen teaches the system of claim 1. Waniss teaches wherein the medical device comprises a dispensing machine, respirator, or an infusion device (Paragraph [0003] “infusion device”) .  

Regarding Claim 6,

Waniss and Wischhusen teaches the system of claim 1. Wischhusen teaches wherein the mobile device comprises a smartphone or tablet computer, and wherein the location of the mobile device is obtained from a sensor of the mobile device (pg. 11 teaches a GPS module determining the location), and wherein the software application is specific to usage of the mobile device, wherein the acceptable geolocation is within a certain range of the medical device or server (Figure 2, teaches range of medical device to mobile device)
 
Regarding Claim 7,

Waniss and Wischhusen teaches the system of claim 1. Waniss teaches wherein receiving the authentication information from the mobile device comprises: receive a request from the software application on the mobile device for authorization to instruct the medical device and comprising a user identification data (Paragraph [0012] teaches a software application for processing authentication key and ID); determine whether to authorize the software application on the mobile device based on the user identification data; and send an authorization outcome to the software application on the mobile device when the user identification data indicates the software application is authorized on the mobile device (Paragraph [0014] teaches determining whether or not to authorize the application based on user ID).  

Regarding Claim 9,

Waniss and Wischhusen teaches the system of claim 1. Waniss teaches wherein the first user request for the status of the medical device comprises a request for notifications specific to the medical device (Paragraph [0039] teaches request for status relating to medical device).  .

Regarding Claim 16-19,

Claims 16-19 is similar in scope to Claim 1-4, 6 and is rejected for a similar rationale.

Regarding Claim 20,

Claims 20 is similar in scope to Claim 1 and is rejected for a similar rationale.

Regarding Claim 21,

Claims 20 is similar in scope to Claim 5 and is rejected for a similar rationale.

Claims 10-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Waniss and Wischhusen further in view of Mack (US 2012/0232918)

Regarding Claim 10,

Waniss and Wischhusen teaches the system of claim 1 but do not explicitly teach wherein the status of the medical device comprises information indicative of an inventory of the medical device, or information indicative of an infusion status of the medical device
Mack teaches -31- wherein the status of the medical device comprises information indicative of an inventory of the medical device, or information indicative of an infusion status of the medical device (Paragraph [0050] teaches status of intravenous infusion)
It would have been obvious to noe of ordinary skill in the art at the time of the invention to modify the status of Waniss to include infusion status as taught by Mack and the results would be predicable.

 Attorney Docket No. 080625-1008
Regarding Claim 11,

Waniss and Wischhusen teaches the system of claim 1 but do not explicitly teach wherein the request for configuring the medical device comprises a request to change information indicative of an inventory of the medical device, or to change information indicative of an infusion configuration of the medical device. Wischhusen teaches to update the database based on at least one of the request received from the mobile device or the outcome of request received from the medical device  (pg. 11 teaches updating (i.e. writing) the database as a control command responsive to a request received from the device)
based on user request received from devices).-30- Attorney Docket No. 080625-1008  
Mack teaches wherein the first user request for configuring the medical device comprises a request to change information indicative of an inventory of the medical device, or to change information indicative of an infusion configuration of the medical device (Paragraph [0051] teaches the user controlling an infusion configuration)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the status of Waniss to include infusion configuration as taught by Mack and the results would be predicable.

Regarding Claim 12,

Waniss, Wischhusen and Mack teaches the system of claim 11, but does not explicitly teach wherein the request to change the information indicative of an inventory of the medical device comprises a confirmation that a medical item has been added or removed from the medical device.  
It would have been obvious to one of ordinary skill in the art to add a confirmation that a medical item has been added or removed to the change in information of Waniss and the results would be predictable.


Regarding Claim 13,

Waniss and Wischhusen teaches the system of claim 1,but does not explicitly teach  further comprising configuring the processor to establish communication between the first user on the mobile device and a second user handling a second user's account.  
Mack teaches establish communication between the first user on the mobile device and a second user handling a second user's account  (Paragraph [0027])
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Waniss and Wischhusen with the second user of Mack
The motivation is to provide a recommended clinical action (Paragraph [0027] of Mack)

Regarding Claim 14,

Waniss and Wischhusen teaches the system of claim 1. Wischhusen teaches to update the database based on at least one of the request received from the mobile device or the outcome of request received from the medical (pg. 11 teaches updating (i.e. writing) the database as a control command responsive to a request received from the device)-30- Attorney Docket No. 080625-1008,-30- Attorney Docket No. 080625-1008but does not teach wherein the first user request for configuring the medical device comprises at least one of a request for a name of the medical device, a request for a location of the medical device, a request to configure an authorization process for the medical device, or a request to configure an availability of the medical device.  
Mack teaches request for configuring the medical device comprises at least one of a request for a name of the medical device, a request for a location of the medical device, a request to configure an authorization process for the medical device, or a request to configure an availability of the medical device (Paragraph [0027] teaches a request for authorization process)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Waniss and Wischhusen with the authorization process of Mack
The motivation is to provide a recommended clinical action (Paragraph [0027] of Mack)

  
Regarding Claim 15,

Waniss and Wischhusen teaches the system of claim 1,but does not teach wherein receive a request from the software application on the mobile device to open a communications channel for at least one of audio communication or text-based communication; open the communications channel; and send information on the communications channel to the software application on the mobile device.  
Mack teaches opening a communications channel for at least one of audio communication or text-based communication; open the communications channel; and send information on the communications channel to the software application on the mobile device (Paragraph [0042] also see Figure 5-7)
It would have been obvious to one of ordinary skill in the art to modify the communication to be text based and the results would be predictable.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRIS C WANG whose telephone number is (571)270-1462.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARRIS C WANG/Primary Examiner, Art Unit 2439